Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 1 of 11 PageID #: 9384




                         Exhibit 15
 Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 2 of 11 PageID #: 9385



                                                                        Page 1

 1                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                  HUNTINGTON DIVISION
 3            _____________________________
              Jonathan R., minor, by Next             :
 4            Friend, Sarah Dixon, et al., :
                                                      :
 5                  Plaintiffs,                       :    Class Action
                                                      :
 6            v.                                      :    3:19-cv-00710
                                                      :
 7            Jim Justice, in his official :
              capacity as the Governor of             :
 8            West Virginia, et al.,                  :
                                                      :
 9                  Defendants.                       :
              -----------------------------
10
11                  VIDEOCONFERENCE DEPOSITION OF ELSA POPCHAK
12            DATE:               October 16, 2020
13            TIME:               8:53 a.m. to 11:50 a.m.
14            LOCATION:           Witness Location
15
16            REPORTED BY:       Felicia A. Newland, CSR
17
18
19
20
                                 Veritext Legal Solutions
21                         1250 Eye Street, N.W., Suite 350
                                  Washington, D.C. 20005
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 3 of 11 PageID #: 9386


                                                           Page 22                                                             Page 24
    1           (Popchak Deposition Exhibit Number 1                  1   report?
    2           marked for identification.)                           2          A    No.
    3   BY MR. PEISCH:                                                3          Q    Did anyone assist you in reviewing
    4          Q    Okay. I'm going to turn your                      4   the case files?
    5   attention to what I believe is a 456-page entitled,           5          A    No.
    6   "Child Welfare Case Review Expert Opinion of Susan            6          Q    Did anyone assist you with any other
    7   Getman, Janet Flory, & Elsa Popchak."                         7   research relating to the report?
    8              Do you have that document in front of              8          A    No.
    9   you?                                                          9          Q    Which parts of the report did you
   10          A    Yes.                                             10   write?
   11          Q    And what is this document?                       11          A    Of the overall report, the whole
   12          A    This is the report that we prepared              12   binder?
   13   for this proceeding.                                         13          Q    Yes.
   14          Q    When were you hired by plaintiffs'               14          A    I'm sorry. I was --
   15   counsel in this case?                                        15          Q    No, that's okay. That's okay. Yeah,
   16          A    I was hired the last day of April of             16   absolutely.
   17   2020.                                                        17          A    I was responsible for the cases of
   18          Q    And when did you start work on this              18   Jonathan R., Ace L., and Gretchen C. And then
   19   report?                                                      19   worked collaboratively with Susan Getman and Jan
   20          A    That same -- that same time.                     20   Flory on the executive summary.
   21   Probably the last Friday, I believe it was, in               21          Q    Did you read all the papers of all of
   22   April. I'm sorry, I don't know the exact date.               22   the case files of Ace?
                                                           Page 23                                                             Page 25
    1          Q    No, that's all right.                             1          A    Everything that was presented to me,
    2              Can you estimate how many hours you                2   yes.
    3   spent working on the report?                                  3          Q    Same for Gretchen?
    4          A    On the report --                                  4          A    Yes.
    5          Q    Both -- I'm sorry, both, everything,              5          Q    And same for Jonathan?
    6   so reviewing the case files, writing the report,              6          A    Yes.
    7   consulting with your colleagues.                              7          Q    By the way, you have a cute cat in
    8          A    Sorry. My math is not -- I know that              8   the background.
    9   on the -- each individual case was approximately              9          A    Oh, I'm so sorry.
   10   120 hours was the average for each case that I               10          Q    No, that's fine. We have -- one of
   11   reviewed of the three, and then probably another 80          11   our colleagues has a -- one of our colleagues has a
   12   hours working on the summary, between the three of           12   cat that climbs on the desk during calls, so I am
   13   us.                                                          13   totally used to it.
   14          Q    A lot of hours?                                  14          A    I'm sorry. He's the one that can't
   15          A    A lot of hours.                                  15   get up to the -- he's a little on the chubby side.
   16          Q    And when did you finish your work on             16          Q    Okay.
   17   the report?                                                  17          A    But there are some that potentially
   18          A    I finished my work probably about the            18   could.
   19   third week, second week, third week of August of             19          Q    Well, no problem if he or she does.
   20   2020.                                                        20          A    I'm sorry.
   21          Q    Okay. And other than your                        21          Q    No, no, no, not at all.
   22   co-authors, did anyone assist you in writing the             22              What was your assignment in drafting

                                                                                                                7 (Pages 22 - 25)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 4 of 11 PageID #: 9387


                                                          Page 30                                                            Page 32
    1   was a different acronym used in one of the reports           1            When you reviewed the cases and
    2   that I was writing and it was in reference to a              2   produced your report, were you aware that West
    3   multidisciplinary team that takes place through              3   Virginia had implemented a managed-care program for
    4   juvenile court.                                              4   healthcare delivery services for foster children?
    5        Q     Okay. Did you review any of the DHHR              5        A    No, I did not.
    6   training materials?                                          6        Q    Did you review any of the transcripts
    7        A     No, I did not.                                    7   of the depositions in this case?
    8        Q     Did you review any ACF reports                    8        A    I don't -- no. I don't know what you
    9   relating to West Virginia's child welfare system?            9   mean "transcripts of depositions".
   10        A     No, I did not.                                   10        Q    Oh, okay. That's fine.
   11        Q     Did you review any data relating to              11        A    I'm sorry.
   12   West Virginia's child welfare system?                       12        Q    No, that's fine.
   13        A     No, I did not.                                   13            So your review was primarily focused
   14        Q     Did you review the 2019 Kinship                  14   on just the case file documents, other than
   15   Strengths Assessment?                                       15   reviewing briefly a few policies here and there.
   16        A     No, I did not.                                   16   Is that an accurate description?
   17        Q     When you wrote the report, were you              17        A    Yes, it is.
   18   aware that West Virginia had a kinship navigator            18        Q    Okay. I'd like to ask you about a
   19   program?                                                    19   few specific statements in the expert report. And
   20        A     No.                                              20   mostly just some clarifying questions. So I'm
   21        Q     Did you read West Virginia's                     21   going to ask you to turn to a couple of pages. So
   22   Memorandum of Understanding with the U.S.                   22   first, if you could turn to page 1.
                                                          Page 31                                                            Page 33
    1   Department of Justice?                                       1        A    Okay.
    2        A     No.                                               2        Q    So the first paragraph, the last
    3        Q     Were you aware when you wrote the                 3   sentence of the first paragraph reads, "Such a
    4   report that West Virginia had a Memorandum of                4   review of West Virginia Department of Health and
    5   Understanding with the U.S. Department of Justice?           5   Human Resources cases provides a snapshot of
    6        A     No, I did not.                                    6   practice patterns that adhere neither to DHHR's own
    7        Q     When you wrote --                                 7   policies, nor to reasonable professional standards
    8        A     I'm sorry. Can I make one very fast               8   in the child welfare system field."
    9   break? I have one cat attacking another cat.                 9            Do you see that?
   10        Q     Yes. Absolutely. Let's come back in              10        A    Yes.
   11   five minutes.                                               11        Q    And then further down on page 1,
   12        A     Literally one minute.                            12   under methodology --
   13        Q     We'll just stay on. That's fine.                 13        A    Yes.
   14   Take your time. No rush.                                    14        Q    -- it says, "After conducting
   15        A     I am so sorry.                                   15   extensive reviews of the DHHR cases of the nine
   16        Q     Not a problem at all. I have had                 16   plaintiffs children, the expert reviewers
   17   plenty of calls interrupted by toddlers wandering           17   collaborated to identify the practice patterns and
   18   in, crying, and my dog barking, so I --                     18   themes of concern across the reviewed cases."
   19        A     One cat was attacking another cat,               19            Do you see that?
   20   which they normally do not do.                              20        A    Yes.
   21        Q     Yeah. Okay. So did you review                    21        Q    So the practice patterns identified
   22   any -- I'm sorry. Strike that.                              22   in this expert report, they're only practice

                                                                                                               9 (Pages 30 - 33)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 5 of 11 PageID #: 9388


                                                           Page 34                                                           Page 36
    1   patterns with respect to the nine named plaintiffs.           1             MS. MAHONEY: And I'm going to
    2   Is that correct?                                              2   instruct the witness to not disclose any
    3            MS. MAHONEY: Objection.                              3   conversations that happened with counsel --
    4            THE WITNESS: Yes. That is what we                    4             THE WITNESS: Okay --
    5   were asked to look at, was the nine cases.                    5             MS. MAHONEY: -- in relation to
    6   BY MR. PEISCH:                                                6   regarding drafts.
    7        Q    You didn't find any patterns that                   7   BY MR. PEISCH:
    8   applied to -- across the foster care program to all           8         Q Did you take the lead in drafting the
    9   7,000 children, did you?                                      9   permanency section of the executive summary?
   10            MS. MAHONEY: Objection.                             10         A Yes.
   11            THE WITNESS: We were only asked to                  11         Q And did the permanency section
   12   look at these specific cases.                                12   reflect a summary of the totality of you and your
   13   BY MR. PEISCH:                                               13   colleagues' views on permanency issues that you
   14        Q    Okay. You mentioned this earlier,                  14   identified in the nine named cases?
   15   but can you describe the process for how the                 15         A In the nine cases, correct.
   16   executive summary was written?                               16         Q All right. I would like to turn your
   17        A    In reading the -- in reading each of               17   attention to a sentence on page 5. So could you
   18   the cases, each of us started to outline or make             18   turn to page 5?
   19   notes of things that we saw that we noticed in our           19         A Yes.
   20   cases as we were reading the documents and writing           20         Q Okay. So on page 5 -- and this is
   21   our reports.                                                 21   not in the -- this is not in the permanency
   22            From there, we would have                           22   section, so I'm going back to -- I apologize for
                                                           Page 35                                                           Page 37
    1   conversations with each other, meaning Ms. Flory,             1   jumping around a little bit here.
    2   Ms. Getman, and myself. We would have                         2            So under Subheading A, the second
    3   conversations and we would say, "Oh, yeah, and such           3   sentence of that paragraph reads -- or I'm going to
    4   and such, I saw this happening. And in this one, I            4   read two sentences, "This total lack of critical
    5   saw this happening." And from there, we developed             5   thinking and analysis is especially evident in the
    6   a chart that started listing out each of the themes           6   cases of the Serena S. and Theo S. For them,
    7   that we saw. And they were very prevalent types of            7   DHHR's gravely in-completed investigation and
    8   things that were, in my professional opinion,                 8   family functioning assessments were further
    9   fairly basic types of things as well.                         9   compromised by confirmation bias of DHHR workers
   10        Q    And did one person take the lead in                10   and supervisors, which materialized through their
   11   drafting the whole executive summary or did you              11   inaction as they adopted an unchallenged set of
   12   each do sections?                                            12   beliefs that formed at the onset of services."
   13        A    Each of us took shots at sections,                 13            Do you see that --
   14   and then we kind of collaborated and sent things             14        A    Yes.
   15   back and forth with each other.                              15        Q    -- those two sentences?
   16        Q    Did plaintiffs' counsel make any                   16        A    Yes.
   17   edits to the executive summary?                              17        Q    Okay. You did not write those
   18            MS. MAHONEY: Objection.                             18   sentences, correct?
   19            THE WITNESS: I would say mostly from                19        A    No, I did not.
   20   my end, or my point of view, grammatical and                 20        Q    And given that you didn't review the
   21   technical kinds of things. But grammatical, the              21   case files of Serena S. and Theo S., you don't
   22   cleaning up and making sure it looked pretty.                22   personally know whether those statements are true,

                                                                                                           10 (Pages 34 - 37)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 6 of 11 PageID #: 9389


                                                             Page 62                                                             Page 64
    1   some of the things that we talked about were                    1   plaintiffs gave you some areas that you would want
    2   dealing with the types of training, the types of                2   to know more about and follow up on. Is that
    3   supervisory guidance, the types of, you know, what              3   right?
    4   policies are there, specifically and how clear are              4        A       With the nine named plaintiffs --
    5   those policies and how are they're reflected, what              5   man, I don't know what the heck is wrong with my
    6   are the caseloads, what are the                                 6   speaking.
    7   worker-to-supervisor ratios, what are the overall               7               With the nine named plaintiffs, we
    8   numbers that workers are dealing with.                          8   were able to say, this is what we saw in these
    9        Q     And what do you mean by these causes                 9   cases. And from there, based on -- that we saw
   10   are beyond the scope of this summary and review?               10   these things in all nine of these cases or in the
   11        A     We were not -- we were hired to look                11   majority of the cases, we would then be able to
   12   at these nine cases, and from these cases that we              12   say, this is probably a bigger issue or a problem.
   13   looked at, we were able to kind of extrapolate an              13        Q       So that's what I really want to drill
   14   overall picture of what we believe is happening                14   down on that. I'm not sure I'm understanding. Are
   15   within the system. It is a small sample. We were               15   you making conclusions about the entire West
   16   not there to make an overall judgment of all of                16   Virginia foster care system based on these nine
   17   West Virginia's child welfare system.                          17   named plaintiffs?
   18        Q     Okay. All right. Now might be a                     18               MS. MAHONEY: Objection. Counsel,
   19   good time for a break. It's been a little bit over             19   the witness has testified that she was hired to
   20   an hour.                                                       20   review the nine cases, and I just want to make note
   21        A     Not quite.                                          21   that she was hired at the class certification
   22        Q     Do you want to take maybe a                         22   stage.
                                                             Page 63                                                             Page 65
    1   ten-minute break and we'll reconvene at 10:10?                  1   BY MR. PEISCH:
    2         (Recess from 10:00 a.m. to 10:10 a.m.)                    2        Q       So I will repeat the question. Are
    3   BY MR. PEISCH:                                                  3   you making conclusions -- in this expert report,
    4        Q     I just want to ask you a couple of                   4   are you making conclusions about the entire West
    5   follow-up questions. Your conclusions in this                   5   Virginia foster care system or just the nine named
    6   report are based only on the review of the nine                 6   cases?
    7   named plaintiffs, correct?                                      7        A       We make some specific conclusions on
    8        A     They are based on the cases that                     8   the nine named cases that could be indicative of
    9   were -- they are based on the cases that we                     9   the overall system.
   10   reviewed; however, the themes that we talk about               10        Q       But just could be indicative, not
   11   are things that I believe can apply to more than               11   definitively -- you're not definitively concluding
   12   just these nine cases.                                         12   that they do exist?
   13        Q     Did you conclude that the themes that               13               MS. MAHONEY: Objection. Asked and
   14   you talk about do apply in the West Virginia foster            14   answered.
   15   care system be on the nine named plaintiffs?                   15               THE WITNESS: I don't know based upon
   16        A     Do I know factually that they apply?                16   my limited review that they -- that these, in fact,
   17   No. Do I believe that it is something that needs               17   do exist.
   18   further investigation and looking at, yes.                     18   BY MR. PEISCH:
   19        Q     Okay. So you used the word                          19        Q       So I would like to switch gears to
   20   "extrapolate" before. You didn't extrapolate                   20   something that -- well, it seemed that in your
   21   actual conclusions from the nine named plaintiffs              21   report that there was some frustration with the
   22   on the system, but reviewing the nine named                    22   case file organization, I guess would be. Is that

                                                                                                               17 (Pages 62 - 65)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 7 of 11 PageID #: 9390


                                                           Page 66                                                            Page 68
    1   correct to say?                                               1   BY MR. PEISCH:
    2         A Oh, that would be pretty correct,                     2          Q    So is it -- do you agree that there's
    3   yes.                                                          3   a difference between looking at printouts of a
    4         Q Okay. And I want to ask some                          4   screenshot and actually logging into a system and
    5   questions about that. In what format did you                  5   looking at the records?
    6   review the case files?                                        6              MS. MAHONEY: Objection. Calls for
    7         A It was an electronic format that was                  7   speculation.
    8   provided to us.                                               8              THE WITNESS: I'm kind of old school
    9         Q What was the name of that electronic                  9   and I would rather have a piece of paper in front
   10   system?                                                      10   of me.
   11         A Lexbe.                                               11   BY MR. PEISCH:
   12         Q Lexbe, like L-E-X-B-Y, something like                12          Q    You're not alone.
   13   that?                                                        13          A    I actually sometimes believe it to be
   14         A L-E-X-B-E.                                           14   easier to look at a printout of something.
   15         Q Do you know if that's the same                       15          Q    But are you aware that West Virginia
   16   electronic system that West Virginia caseworkers             16   uses an electronic system for case files? Correct?
   17   review the case files in?                                    17          A    Every jurisdiction across the country
   18         A I believe that West Virginia provided                18   uses an electronic system.
   19   all of the files into the system, that they made             19          Q    And you did not -- yeah. Okay.
   20   copies or whatever of all of their case files and            20              Do you think it's possible that the
   21   that that was put into the system for our review.            21   case -- well, let me ask it this way: Do you know
   22         Q And do you know --                                   22   when a West Virginia caseworker logs in to FACTS,
                                                           Page 67                                                            Page 69
    1        A    I don't know that fact.                             1   do you know how the documents are organized?
    2        Q    Do you know what the West Virginia                  2          A    No, I do not.
    3   Families and Children Tracking System is, or the              3          Q    When a West Virginia caseworker logs
    4   FACTS system? You might have seen the acronym.                4   in to FACTS, do you know if they are organized
    5        A    That's their computer system. That's                5   chronologically?
    6   their SACWIS system.                                          6          A    I do not.
    7        Q    You did not review the case files in                7          Q    In your expert report, when you
    8   the FACTS system, did you?                                    8   expressed frustration with the case file
    9        A    No, I did not. But we have printouts                9   organization, let's say, is that frustration with
   10   of pages upon pages upon pages upon pages of                 10   the case file organization as they were reviewed by
   11   documentation from the FACTS system.                         11   you?
   12        Q    But you didn't log in to FACTS and                 12              MS. MAHONEY: Objection. Again, I
   13   look at the case files as they were organized in             13   just want to note that Defendants were obligated to
   14   FACTS?                                                       14   produce these documents as they were ordinarily
   15            MS. MAHONEY: Objection. The witness                 15   kept and maintained.
   16   didn't have access to FACTS. And the witness                 16              MR. PEISCH: Is that -- how is that
   17   viewed the documents as they were -- supposedly as           17   an objection?
   18   they were ordinarily kept.                                   18              MS. MAHONEY: I'm making that note
   19            THE WITNESS: We did not have access                 19   for the record. I uphold the objection.
   20   to FACTS. And it is my understanding that the                20              THE WITNESS: I would say -- I would
   21   documents were organized as a worker would look at           21   say that I have less issue with like a
   22   them.                                                        22   chronological way of looking at the cases than I

                                                                                                             18 (Pages 66 - 69)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 8 of 11 PageID #: 9391


                                                            Page 70                                                            Page 72
    1   did with the sheer volume of blank documents. And              1   of Ohio, I'm not just talking Cuyahoga County, is,
    2   when I say "blank documents," blank screenshots, or            2   if it's not written down, it didn't happen.
    3   documents that were generated that had only a                  3         Q        Okay. You know, I -- I'm not
    4   child's name and identification number and maybe an            4   necessarily taking issue with that premises, or
    5   address on them, but nothing else. Those were more             5   challenging it. I guess I'm just asking, if you
    6   of, I think, frustrating to me because there would             6   wanted to understand what actually happened in the
    7   be multiple copies of some of those in some cases.             7   case, given the superficial nature that you allege
    8   BY MR. PEISCH:                                                 8   in the case files, some of the case documents, do
    9        Q    Do you know if FACTS keeps blank                     9   you think it would have been helpful to understand
   10   template forms for caseworkers to access in the               10   what happened in that case, to talk to the
   11   FACTS system?                                                 11   caseworker?
   12        A    I do not, but I would assume that                   12         A        I -- I think that a new caseworker
   13   they have -- when the worker calls it up, that they           13   coming into the agency doesn't always have the
   14   need whatever the form may be, Form A, B, or C,               14   luxury of talking to a former caseworker to know
   15   that then they are able to fill in that form and              15   what happened on a case, so having it written down
   16   then generate it.                                             16   is critical.
   17        Q    And do you know if the defendants                   17         Q        I understand that, but that's a
   18   producing these documents to the plaintiffs, they             18   documentation issue that I'm not challenging. I'm
   19   produced all of the blank template forms that were            19   just asking you, in you trying to figure out what
   20   accessible in FACTS for each child?                           20   happened retrospectively, whether it would be
   21        A    I do not know what they produced for                21   useful for you to talk to the caseworker?
   22   us. I just know what we were given.                           22             MS. MAHONEY: Objection. Asked and
                                                            Page 71                                                            Page 73
    1        Q    Would you say that there was missing                 1   answered.
    2   information in the case files that you would have              2             THE WITNESS: I will say perhaps.
    3   liked to have seen in the case files?                          3   BY MR. PEISCH:
    4        A    There were things that made it very                  4         Q Let's turn back to the report. Can I
    5   challenging to know what happened or occurred. I               5   ask you to go back to page 18?
    6   don't know if they were missing or if they were not            6         A Okay.
    7   completed. And when I say "not completed," I mean              7         Q Okay. I would like to talk a little
    8   never done. Things like that.                                  8   bit about settings. At the top of -- well, at the
    9        Q    Are there -- were there notes of                     9   beginning of subheading A. So Subheading A is
   10   meetings that you found superficial and short?                10   "DHHR failed" -- it starts, "DHHR failed." It
   11        A    Yes.                                                11   says -- the first sentence says, "In the nine cases
   12        Q    And some caseworker notes that you                  12   reviewed, DHHR failed to secure least restrictive,
   13   found superficial and short?                                  13   family-like settings for children."
   14        A    Yes.                                                14             Do you see that?
   15        Q    Given that, would it have been useful               15         A Yes.
   16   in analyzing these cases to talk to the caseworker            16         Q Do you agree with that statement?
   17   to get more information?                                      17         A Yes.
   18            You laugh.                                           18         Q Okay. Did DHHR always fail to secure
   19        A    We were asked to review the case                    19   the -- the most -- least restrictive, family-like
   20   files and the case records, so that was all I had             20   setting?
   21   to go on. And one of the foundations of child                 21         A In the cases that we reviewed, yes.
   22   welfare, and I know at least throughout the state             22         Q All settings for all children in the

                                                                                                                 19 (Pages 70 - 73)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 9 of 11 PageID #: 9392


                                                           Page 78                                                              Page 80
    1   placements as the least restrictive placement for             1   lawyer.
    2   her?                                                          2   BY MR. PEISCH:
    3         A I know that in Gretchen's case, she                   3        Q      Is the least restrictive setting the
    4   was ordered to complete specific programs based               4   same for all children?
    5   upon what was presented to the court as her                   5              Let me rephrase that. Is the kinship
    6   behavioral issues.                                            6   placement the least restrictive placement for every
    7         Q Okay. Do you know if the circuit                      7   child?
    8   court made a least restrictive placement finding              8        A      In child welfare, when you start to
    9   for any of her placements?                                    9   look for a placement for a child, you are looking
   10         A I know that journal entries contain                  10   for what we term as least restrictive, most
   11   that as a statement of finding.                              11   family-like setting, for that child that is best
   12         Q But you didn't see any court orders                  12   able and best suited to meet their needs.
   13   that actually -- that actually made a finding of             13        Q      And in some circumstances that might
   14   least restrictive placement?                                 14   be a congregate care setting for some period of
   15         A I don't recall that information.                     15   time. Is that right?
   16         Q And do you know if the circuit court                 16        A      For some period of time. And you are
   17   made any least restrictive findings for the                  17   always looking at the shortest period of time.
   18   placement of Jonathan R.?                                    18        Q      Okay. So for some children, a
   19         A I don't recall that information.                     19   kinship placement is not the least restrictive
   20         Q And do you know if the circuit court                 20   setting?
   21   made any least restrictive findings for the                  21        A      With appropriate services, a kinship
   22   placements of Ace?                                           22   placement could be the least restrictive and most
                                                           Page 79                                                              Page 81
    1            MS. MAHONEY: Objection. Asked and                    1   appropriate setting.
    2   answered.                                                     2        Q      With appropriate services, are all
    3            THE WITNESS: Yeah, I --                              3   children, literally all, all could be appropriately
    4   BY MR. PEISCH:                                                4   placed in a kinship placement?
    5        Q    Is it that you don't recall?                        5              MS. MAHONEY: Objection. Confusing.
    6        A    As I said before, the judges and                    6              THE WITNESS: I don't -- I don't like
    7   cases are generally listening to what the worker              7   to go with the all-or-none kind of thing. For the
    8   and other participants in the hearing are saying              8   majority of children, with the appropriate
    9   as, "This is the placement we have found, this is             9   services, if there is a kinship provider, that
   10   the one." And when the journal entry is completed,           10   child could be maintained in a least restrictive,
   11   the least restrictive type of format, there's a              11   family-like setting.
   12   check box. So I don't know --                                12   BY MR. PEISCH:
   13        Q    What's your basis of that statement?               13        Q      December of 2019, is it correct that
   14            Have you ever been to a West Virginia               14   Gretchen has been in the custody of her grandmother
   15   circuit court hearing?                                       15   in her grandmother's home?
   16        A    No, I have not.                                    16        A      The last information that I had was
   17        Q    So whether the circuit court                       17   that she was terminated to the custody of her
   18   decisions were accurate or correct or informed or            18   grandmother in December 2019.
   19   not, do you know if the circuit court made a least           19        Q      And would her grandmother's home be
   20   restrictive finding with respect to Ace?                     20   the least restrictive setting for Gretchen?
   21            MS. MAHONEY: Argumentative. I also                  21        A      Yes.
   22   want to remind Counsel that the witness is not a             22        Q      And is it true that since

                                                                                                             21 (Pages 78 - 81)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 10 of 11 PageID #: 9393


                                                             Page 86                                                             Page 88
    1   caseloads in Cuyahoga County violated reasonable                1          Q   And that placement quickly disrupted.
    2   professional standards?                                         2   Is that right?
    3             MS. MAHONEY: Objection. Relevance.                    3          A   Yes, two weeks.
    4   Outside the scope.                                              4          Q   Jonathan R. has been placed with his
    5             THE WITNESS: I believe that those                     5   grandmother, correct?
    6   caseload numbers were on par with what happens                  6          A   Correct.
    7   throughout much of the country.                                 7          Q   So given that two of the three case
    8   BY MR. PEISCH:                                                  8   files that you reviewed, the children were placed
    9        Q     And so you do not believe that those                 9   either for a long period of time, or albeit very
   10   caseload standards violated reasonable professional            10   briefly, with kin, what do you mean by DHHR ignored
   11   standards?                                                     11   kin?
   12        A     No.                                                 12          A   In the case -- in those cases the
   13             MS. MAHONEY: Objection.                              13   kinship providers are the ones who came to DHHR and
   14   BY MR. PEISCH:                                                 14   said, "We want to be considered," versus DHHR at
   15        Q     Turning back to the report, page 18.                15   the onset of their involvement going out to seek
   16   Sorry, we were just looking at page 18. So I just              16   and locate and find kin providers for the children.
   17   wanted to -- sorry, if you'll just give me a                   17          Q   Okay. Okay. Could we turn to page
   18   minute.                                                        18   22 of the report? Okay. The bottom paragraph -- I
   19             So the last sort of -- last full                     19   would like to ask you some questions about the
   20   sentence on page 18 reads, "The case record reviews            20   bottom paragraph, which --
   21   completed in this process indicated that DHHR                  21              MS. MAHONEY: I apologize, which page
   22   workers seemed to ignore relatives or fictive kin."            22   are we on?
                                                             Page 87                                                             Page 89
    1             Do you see that?                                      1              MR. PEISCH: Twenty-two.
    2        A     Yes.                                                 2              MS. MAHONEY: Okay. Twenty-two.
    3        Q     Do you agree with that statement?                    3   BY MR. PEISCH:
    4        A     Yes.                                                 4          Q    So this paragraph, I think it's
    5        Q     Okay. So you didn't see any evidence                 5   actually one sentence, but it's long, it reads --
    6   that DHHR is inappropriately diverting family --                6   I'm sorry, I'm just going to read the last
    7   children to certified or uncertified kin, did you?              7   sentence. It reads, "DHHR appears to have failed
    8             MS. MAHONEY: Objection.                               8   to use either general, targeted, child-specific or
    9             THE WITNESS: I don't understand.                      9   family-finding recruitment strategies to avoid the
   10   BY MR. PEISCH:                                                 10   institutional placement of these children or, once
   11        Q     You didn't see -- you didn't see any                11   the children are institutionalized, to move them to
   12   evidence in your review that DHHR was                          12   appropriate kin."
   13   inappropriately diverting children to kinship                  13              Do you see that?
   14   families when that wouldn't be appropriate for the             14          A    Yes.
   15   child, did you?                                                15          Q    And then the sentence above it says,
   16             MS. MAHONEY: Objection.                              16   "The root of this problem lay in the fact that
   17             THE WITNESS: No.                                     17   caseworkers who were aware of the child's pending
   18   BY MR. PEISCH:                                                 18   discharge for a specific treatment program did not
   19        Q     Now, Ace was placed for a very short                19   engage in sufficient planning regarding where the
   20   period of time with his half-sister. Is that                   20   child would be placed next."
   21   right?                                                         21              Do you see that?
   22        A     Correct.                                            22          A    Yes.

                                                                                                               23 (Pages 86 - 89)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-21 Filed 11/16/20 Page 11 of 11 PageID #: 9394


                                                          Page 114                                                             Page 116
    1        A     The worker had very regular contact                1   the place.
    2   with Gretchen. I don't know that it was always                2            I actually think that Gretchen did
    3   helpful or beneficial. I don't know necessarily               3   well with the structure that she had provided to
    4   what they did. When I said earlier about the                  4   her there. But also some of that -- I'm not sure
    5   length of time for the reunification planning with            5   how much of that can be attributed to Gretchen
    6   her biological parents, I don't know that a worker            6   herself in her growth in maturing.
    7   sat down with Gretchen to really talk about, "Hey,            7        Q       Causation is hard to prove.
    8   if your parents don't ever get themselves together,           8        A       Right. Going through puberty is
    9   where is it that you want to be? What do you want             9   really hard for girls and girls in that kind of a
   10   to do?"                                                      10   setting. And some of it could just be that
   11             Those are the pieces that I thought                11   Gretchen finally kind of made her way through some
   12   were missing. So they -- they went out and they              12   of that. But some of that, I do think, was the
   13   saw her, which I -- that's a good thing, but I               13   structure, the boundaries, and the guidance that
   14   don't know really what they did beyond that to help          14   she received in that placement.
   15   her prepare for the inevitable, which was her                15        Q       And in your review of the case files,
   16   parents are not getting themselves together to be            16   did you identify any concerns about the Children's
   17   able to take her back.                                       17   Center of Ohio or the services they were providing
   18        Q     And she was in a -- would you agree               18   Gretchen?
   19   that she was in a little bit of a different                  19        A       Not to my knowledge.
   20   circumstance than the other two children that you            20        Q       So going back to reunification. At
   21   reviewed, because at that point she was in DHHR's            21   some point Gretchen's reunification -- sorry, going
   22   custody because of a juvenile delinquency                    22   back to permanency. At some point Gretchen's
                                                          Page 115                                                             Page 117
    1   adjudication?                                                 1   permanency plan was switched from her biological
    2        A     But once she came in, she was a                    2   parents to her grandmother. Is that right?
    3   foster kid like any other foster kid.                         3        A       Correct.
    4        Q     Right.                                             4        Q       Okay. And is Gretchen now living
    5             But do you know if --                               5   with her grandmother?
    6        A     There really was no difference in                  6        A       In December 2019, she was in -- the
    7   that aspect when she came into custody.                       7   custody of her grandmother was terminated. I don't
    8        Q     Do you know if West Virginia law                   8   know where she is now.
    9   applies different standards for DHHR and circuit              9        Q       Yeah. Fair enough. Sorry, I didn't
   10   court judges with respect to juvenile                        10   mean to ask you to speculate about that.
   11   delinquencies -- delinquents as opposed to abuse             11            Do you know in DHHR, as last you
   12   and neglect?                                                 12   reviewed the case files, was providing services to
   13        A     I do not.                                         13   Gretchen and her grandmother?
   14        Q     Do you -- in your report I believe                14        A       Actually, in the file that I received
   15   you made some positive comments about the                    15   and reviewed, it kind of just stopped the day that
   16   Children's Center of Ohio, or at least some aspects          16   she goes home. Like, I don't really recall --
   17   of it. Do you agree that Gretchen was well served            17        Q       Okay.
   18   in the Children's Center of Ohio?                            18        A       -- seeing or reading anything else
   19        A     I -- not just because it's Ohio, but              19   and -- and in some ways, because I'm a person, I'm
   20   I -- I'm sorry. I actually --                                20   like, I would like to know what happened. Like has
   21        Q     You're not biased.                                21   Gretchen been successful? You know, I would --
   22        A     No, no biases here. I never heard of              22        Q       Right.

                                                                                                          30 (Pages 114 - 117)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
